DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–4, 6–11, 13–18, and 20 are pending for examination in a reply filed on 10/06/2021.  Claims 5, 12, and 19 are cancelled.


Examiner’s Remarks
3.	Examiner’s attempts to contact the Applicant’s representative to propose an amendment to place the application in condition for allowance were unsuccessful.  Accordingly, this Office action is being issued.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 15–18 and 20 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter and thus do not fall within at least one of the four categories of patent eligible subject matter.

5.	As to claims 15–18 and 20, they are directed to a “computer program comprising executable instructions stored in a non-transitory computer readable medium,” which is software 

The Examiner notes that as presented, the “non-transitory computer readable medium” is not explicitly recited as a claimed element of the product or manufacture, but rather merely as a context (setting) of how the claimed computer program is being used.  Applicant is advised to amend this portion of the claim to recite a “computer program product comprising a non-transitory computer readable medium storing executable instructions” to overcome the 101 rejection.


Allowable Subject Matter
6.	Claims 1–4, 6–11, and 13–14 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
January 22, 2022